     Case 1:20-cv-00314-SHR-EB Document 14 Filed 06/25/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRE BENT,                          :
    Petitioner                       :
                                     :           No. 1:20-cv-314
          v.                         :
                                     :           (Judge Rambo)
WARDEN QUAY,                         :
   Respondent                        :

                                 ORDER

     AND NOW, on this 25th day of June 2020, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
           § 2241 (Doc. No. 1) is DISMISSED AS MOOT; and

     2.    The Clerk of Court is DIRECTED to CLOSE the above-captioned
           case.


                                    s/ Sylvia H. Rambo
                                    United States District Judge
